Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1 (this “Agreement”), dated as of May 4, 2018, among SYNEOS
HEALTH, INC. (f/k/a INC Research Holdings, Inc.), a Delaware corporation (the
“Administrative Borrower”), the other Borrowers from time to time party hereto
(together with the Administrative Borrower, the “Borrowers”), the Subsidiaries
of the Administrative Borrower party hereto, CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent and collateral agent for the Lenders (in such
capacities, the “Agent”) and the other parties hereto from time to time,
relating to the Credit Agreement, dated as of August 1, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the Lenders from time to
time party thereto and the Agent.

RECITALS:

WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Administrative
Borrower wishes to obtain Replacement Term Loans (the “Replacement Term A
Loans”) to refinance all Initial Term A Loans outstanding immediately prior to
the effectiveness of this Agreement pursuant to a Refinancing Amendment under
the Credit Agreement, and the Replacement Term A Lenders are willing to provide
the Replacement Term A Loans on and subject to the terms and conditions set
forth herein.

WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Administrative
Borrower wishes to obtain Replacement Term Loans (the “Replacement Term B
Loans”) to refinance all Initial Term B Loans outstanding immediately prior to
the effectiveness of this Agreement pursuant to a Refinancing Amendment under
the Credit Agreement, and the Replacement Term B Lenders are willing to provide
the Replacement Term B Loans on and subject to the terms and conditions set
forth herein.

WHEREAS, ING Capital LLC (“ING”) is acting as “left” lead arranger for the
Replacement Term A Loans and Credit Suisse Loan Funding LLC (“CSLF”) is acting
as “left” lead arranger for the Replacement Term B Loans.

WHEREAS, CSLF, JPMorgan Chase Bank, N.A., Wells Fargo Bank N.A., Goldman Sachs
Bank USA, Regions Bank, SunTrust Robinson Humphrey, Inc., PNC Bank, National
Association, KeyBank National Association, Bank of America, N.A., Barclays Bank
PLC, Morgan Stanley Senior Funding, Inc., The Bank of Nova Scotia, Fifth Third
Bank, The Huntington National Bank, MUFG Bank, Ltd. and Mizuho Bank Ltd. (the
“Right Term A Loan Arrangers” and, together with ING, the “2018 Replacement Term
A Loan Arrangers”) are acting as joint lead arrangers and joint bookrunners for
the Replacement Term A Loans and ING, JPMorgan Chase Bank, N.A., Wells Fargo
Bank N.A., Goldman Sachs Bank USA, Regions Bank, SunTrust Robinson Humphrey,
Inc., PNC Bank, National Association, KeyBank National Association, Bank of
America, N.A., Barclays Bank PLC, Morgan Stanley Senior Funding, Inc., The Bank
of Nova Scotia, Fifth Third Bank, The Huntington National Bank, MUFG Bank, Ltd.
and Mizuho Bank Ltd. are acting as joint lead arrangers and joint bookrunners
for the Replacement Term B Loans (the “Right Term B Loan Arrangers” and,
together with CSLF, the “2018 Replacement Term B Loan Arrangers” and, together
with the 2018 Replacement Term A Loan Arrangers, the “2018 Arrangers”).

WHEREAS, (x) the financial institution listed on Schedule 1-A hereto (each, a
“Replacement Term A Lender”) is willing to provide the Replacement Term A Loans
the proceeds of which will be used by the Borrowers to repay the Initial Term A
Lenders, other than the Initial Term A Lenders who agree to convert, exchange or
“cashless roll” all of their Initial Term A Loans to or for Replacement Term A
Loans and (y) the financial institution listed on Schedule 1-B hereto (each, a
“Replacement Term B Lender”) is willing to provide the Replacement Term B Loans
the proceeds of which will be used by the Borrowers to repay the Initial Term B
Lenders, other than the Initial Term B Lenders who agree to convert, exchange or
“cashless roll” all of their Initial Term B Loans to or for Replacement Term B
Loans.



--------------------------------------------------------------------------------

WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Credit
Agreement may be amended through a Refinancing Amendment executed by the
Administrative Borrower, each of the Replacement Term A Lenders and Replacement
Term B Lenders.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement. Each reference in the Credit
Agreement to “this Agreement”, “hereof”, “hereunder”, “herein” and “hereby” and
each other similar reference, and each reference in any other Loan Document to
“the Credit Agreement”, “thereof”, “thereunder”, “therein” or “thereby” or any
other similar reference to the Credit Agreement shall, from the earlier of the
Replacement Term A Closing Date and the Replacement Term B Closing Date (such
earlier date, the “Amendment No. 1 Closing Date”), refer to the Credit Agreement
as amended hereby.

SECTION 2 Replacement Term A Loans.

(a)    Subject to and upon the terms and conditions set forth herein, each
Replacement Term A Lender severally agrees to make, on the Replacement Term A
Closing Date, a Replacement Term A Loan in Dollars to the Borrowers in an amount
equal to the commitment amount set forth next to such Replacement Term A
Lender’s name in Schedule 1-A hereto under the caption “Replacement Term A
Commitment.” The commitment set forth in this clause (a) will terminate in full
upon the making of the related Replacement Term A Loan. Replacement Term A Loans
borrowed under this Section 2 and subsequently repaid or prepaid may not be
reborrowed.

(b)    Substantially simultaneously with the borrowing of Replacement Term A
Loans, subject to Section 2.16 of the Credit Agreement, the Borrowers shall
fully prepay any outstanding Initial Term A Loans, together with accrued and
unpaid interest thereon to the Replacement Term A Closing Date.

SECTION 3 Replacement Term B Loans.

(a)    Subject to and upon the terms and conditions set forth herein, each
Replacement Term B Lender severally agrees to make, on the Replacement Term B
Closing Date, a Replacement Term B Loan in Dollars to the Borrowers in an amount
equal to the commitment amount set forth next to such Replacement Term B
Lender’s name in Schedule 1-B hereto under the caption “Replacement Term B
Commitment.” The commitment set forth in this clause (a) will terminate in full
upon the making of the related Replacement Term B Loan. Replacement Term B Loans
borrowed under this Section 3 and subsequently repaid or prepaid may not be
reborrowed.

(b)    Substantially simultaneously with the borrowing of Replacement Term B
Loans, subject to Section 2.16 of the Credit Agreement, the Borrowers shall
fully prepay any outstanding Initial Term B Loans, together with accrued and
unpaid interest thereon to the Replacement Term B Closing Date.

SECTION 4. Amendments to Credit Agreement. The following amendments are made to
the Credit Agreement to effect the foregoing:

(a)    Section 1.01 of the Credit Agreement is amended as of the Replacement
Term A Closing Date to add the following new defined term in the appropriate
alphabetical order:

“2018 Replacement Term A Closing Date” means the Replacement Term A Closing Date
(as defined in Amendment No. 1), which occurred on May 4, 2018.

 

2



--------------------------------------------------------------------------------

  (b) Section 1.01 of the Credit Agreement is amended as of the Replacement Term
B Closing Date to add the following new defined term in the appropriate
alphabetical order:

“2018 Replacement Term B Closing Date” means the Replacement Term B Closing Date
(as defined in Amendment No. 1), which occurred on May 4, 2018.

 

  (c) Section 1.01 of the Credit Agreement is amended as of the Amendment No. 1
Closing Date to add the following new defined term in the appropriate
alphabetical order:

“Amendment No. 1” means the Amendment No. 1, dated as of May 4, 2018, to this
Agreement.

 

  (d) (1) The table setting forth the ABR Spread and Adjusted Eurocurrency Rate
Spread for the Initial Term B Loans in the definition of “Applicable Rate” is
hereby amended and restated as of the Replacement Term B Closing Date to read in
its entirety as follows:

 

Secured Leverage Ratio

   ABR Spread for Initial
Term B Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term B Loans  

Category 1

    

Greater than 2.75 to 1.00

     1.00 %      2.00 % 

Category 2

    

Less than or equal to 2.75 to 1.00

     0.75 %      1.75 % 

(2) The table setting forth the ABR Spread and Adjusted Eurocurrency Rate Spread
for the Initial Term A Loans in the definition of “Applicable Rate” is hereby
amended and restated as of the Replacement Term A Closing Date to read in its
entirety as follows:

 

First Lien Leverage Ratio

   ABR Spread for Initial
Term A Loans     Adjusted Eurocurrency
Rate Spread for Initial
Term A Loans  

Category 1

    

Greater than 2.50 to 1.00

     0.50 %      1.50 % 

Category 2

    

Less than or equal to 2.50 to 1.00

     0.25 %      1.25 % 

(e)    The defined term “Arrangers” is hereby amended as of the Amendment No. 1
Closing Date by adding the following proviso to the end of the definition: “;
provided that as this term relates to (x) arranging the Amendment No. 1 and/or
syndicating the Replacement Term A Loans (as defined in Amendment No. 1),
“Arrangers” shall mean the 2018 Replacement Term A Loan Arrangers (as defined in
Amendment No. 1) and (y) arranging the Amendment No. 1 and/or syndicating the
Replacement Term B Loans (as defined in Amendment No. 1), “Arrangers” shall mean
the 2018 Replacement Term B Loan Arrangers (as defined in Amendment No. 1).

 

3



--------------------------------------------------------------------------------

(f)    The defined term “Initial Term A Loans” is hereby amended and restated in
its entirety as of the Replacement Term A Closing Date as follows:

“Initial Term A Loans” means the term loans made by the Initial Term A Lenders
to the Borrowers pursuant to Section 2.01(a)(i) and the Replacement Term A Loans
(as defined in Amendment No. 1).

(g)    The defined term “Initial Term B Loans” is hereby amended and restated in
its entirety as of the Replacement Term B Closing Date as follows:

“Initial Term B Loans” means the term loans made by the Initial Term B Lenders
to the Borrowers pursuant to Section 2.01(a)(ii) and the Replacement Term B
Loans (as defined in Amendment No. 1).

(h)    Section 2.12(e) of the Credit Agreement is hereby amended and restated in
its entirety as of the Replacement Term B Closing Date as follows:

(e)    In the event that, prior to the date that is six months after the 2018
Replacement Term B Closing Date, any Borrower (A) prepays, repays, refinances,
substitutes or replaces any Initial Term B Loans in connection with a Repricing
Transaction (including, for the avoidance of doubt, any prepayment made pursuant
to Section 2.11(b)(iii) that constitutes a Repricing Transaction), or
(B) effects any amendment, modification or waiver of, or consent under, this
Agreement resulting in a Repricing Transaction, the Borrowers shall pay to the
Administrative Agent, for the ratable account of each applicable Initial Term B
Lender, (I) in the case of clause (A), a premium of 1.00% of the aggregate
principal amount of the Initial Term B Loans so prepaid, repaid, refinanced,
substituted or replaced and (II) in the case of clause (B), a fee equal to 1.00%
of the aggregate principal amount of the Initial Term B Loans that are the
subject of such Repricing Transaction outstanding immediately prior to such
amendment. If, prior to the date that is six months after the 2018 Replacement
Term B Closing Date, all or any portion of the Initial Term B Loans held by any
Initial Term B Lender are prepaid, repaid, refinanced, substituted or replaced
pursuant to Section 2.19(b)(iv) as a result of, or in connection with, such
Initial Term B Lender not agreeing or otherwise consenting to any waiver,
consent, modification or amendment referred to in clause (B) above (or otherwise
in connection with a Repricing Transaction), such prepayment, repayment,
refinancing, substitution or replacement will be made at 101% of the principal
amount so prepaid, repaid, refinanced, substituted or replaced. All such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction in Dollars and in immediately available funds.

(i)    Section 2.22(a)(v) of the Credit Agreement is hereby amended and restated
in its entirety as of the Replacement Term B Closing Date as follows:

(v)    the Effective Yield (and the components thereof) applicable to any
Incremental Facility shall be determined by the Administrative Borrower and the
lender or lenders providing such Incremental Facility; provided that (i) in the
case of any Incremental Term Facility that consists of term B loans (other than
Customary Bridge Loans) incurred prior to the date that is six months after the
2018 Replacement Term B Closing Date that are (A) incurred in reliance on clause
(e) of the definition of “Incremental Cap” (without giving effect to the
reclassification mechanic described in clause (iii) of the proviso to the
definition of Incremental Cap), (B) pari passu with the Initial Term B Loans in
right of payment and with respect to security and (C) scheduled to mature prior
to the date that is two years after the Initial Term B Loan Maturity Date, the
Effective Yield applicable thereto may not be more than 0.75% higher than the
Effective Yield

 

4



--------------------------------------------------------------------------------

applicable to the Initial Term B Loans denominated in the same currency as such
Incremental Term Facility unless the Applicable Rate (and/or, as provided in the
proviso below, the Alternate Base Rate floor or Adjusted Eurocurrency Rate
floor) with respect to the Initial Term B Loans in such currency is adjusted
such that the Effective Yield in respect of such Initial Term Loans is not more
than 0.75% per annum less than the Effective Yield with respect to such
Incremental Term Facility, (ii) any increase in Effective Yield applicable to
any Initial Term B Loan due to the application or imposition of an Alternate
Base Rate floor or Adjusted Eurocurrency Rate floor on any Incremental Term Loan
may, at the election of the Administrative Borrower, be effected solely through
an increase in (or implementation of, as applicable) any Alternate Base Rate
floor or Adjusted Eurocurrency Rate floor applicable to such Initial Term B Loan
and (iii) the adjustment described in this proviso shall not apply to (A) the De
Minimis Incremental Amount or (B) any Incremental Facility the proceeds of which
will be applied to finance a Permitted Acquisition or other Investment,

(j)    Section 5.11 of the Credit Agreement is hereby amended as of the
Amendment No. 1 Closing Date by changing the second sentence of Section 5.11 to:

The Borrowers shall use the proceeds of the (x) Initial Term Loans made on the
Closing Date, solely to finance a portion of the Transactions (including working
capital and/or purchase price adjustments under the Merger Agreement (including
with respect to the amount of any Cash, Cash Equivalents, marketable securities
and working capital to be acquired) and the payment of Transaction Costs) and
(y)(1) Replacement Term A Loans (as defined in Amendment No. 1), made on the
2018 Replacement Term A Closing Date, solely to refinance the Initial Term A
Loans and (2) Replacement Term B Loans (as defined in Amendment No.1), made on
the 2018 Replacement Term B Closing Date, solely to refinance the Initial Term B
Loans.

(k)    On (1) the Replacement Term A Closing Date, Schedule 1.01(a) (with
respect to the Initial Term A Loan Commitments) to the Credit Agreement is
amended and restated in its entirety by Schedule 1-A hereto, and (2) the
Replacement Term B Closing Date, Schedule 1.01(a) (with respect to the Initial
Term B Loan Commitments) to the Credit Agreement is amended and restated in its
entirety by Schedule 1-B hereto.

SECTION 5. Terms of the Replacement Term A Loans Generally. On the Replacement
Term A Closing Date, giving effect to the Replacement Term A Loans hereunder,
(a) each Replacement Term A Lender shall become an “Initial Term A Lender” for
all purposes of the Credit Agreement and the other Loan Documents and (b) each
Replacement Term A Loan shall constitute a “Loan” and shall be deemed to be an
“Initial Term A Loan” for all purposes of the Credit Agreement and the other
Loan Documents. The parties hereto hereby consent to the incurrence of the
Replacement Term A Loans on the terms set forth herein. Upon the effectiveness
of this Agreement, all conditions and requirements set forth in the Credit
Agreement or the other Loan Documents relating to the incurrence of the
Replacement Term A Loans shall be deemed satisfied and the incurrence of the
Replacement Term A Loans shall be deemed arranged and consummated in accordance
with the terms of the Credit Agreement and the other Loan Documents.

SECTION 6. Terms of the Replacement Term B Loans Generally. On the Replacement
Term B Closing Date, giving effect to the Replacement Term B Loans hereunder,
(a) each Replacement Term B Lender shall become an “Initial Term B Lender” for
all purposes of the Credit Agreement and the other Loan Documents and (b) each
Replacement Term B Loan shall constitute a “Loan” and shall be deemed to be an
“Initial Term B Loan” for all purposes of the

 

5



--------------------------------------------------------------------------------

Credit Agreement and the other Loan Documents. The parties hereto hereby consent
to the incurrence of the Replacement Term B Loans on the terms set forth herein.
Upon the effectiveness of this Agreement, all conditions and requirements set
forth in the Credit Agreement or the other Loan Documents relating to the
incurrence of the Replacement Term B Loans shall be deemed satisfied and the
incurrence of the Replacement Term B Loans shall be deemed arranged and
consummated in accordance with the terms of the Credit Agreement and the other
Loan Documents.

SECTION 7. Representations of the Administrative Borrower. After giving effect
to this Agreement, the Administrative Borrower represents and warrants that
(i) the representations and warranties of the Administrative Borrower set forth
in Article 3 of the Credit Agreement will be true in all material respects on
and as of the Replacement Term A Closing Date and the Replacement Term B Closing
Date; provided that (A) to the extent that any such representation or warranty
expressly relates to an earlier date such representation or warranty will be
true as of such earlier date (other than any representation or warranty made
pursuant to Section 3.11 of the Credit Agreement (Disclosure) and Section 3.12
of the Credit Agreement (Solvency), which shall be deemed to be made as of the
date hereof, in each case as if each reference therein to the Closing Date were
a reference to the Replacement Term A Closing Date or Replacement Term B Closing
Date (as applicable) and each reference therein to the Transactions included a
reference to the transactions contemplated hereby) and (B) if such
representation or warranty is qualified by or subject to a “material respects”,
“material adverse effect”, “material adverse change” or similar term or
qualification, such representation and warranty will be true in all respects and
(ii) no Default or Event of Default will have occurred and be continuing on such
date.

SECTION 8. Conditions. The obligation of (x) the Replacement Term A Lenders to
make the Replacement Term A Loans and the effectiveness of the amendments set
forth in Section 4(a), Section 4(d)(2), Section 4(f) and Section 4(k)(1) above
shall be subject to the applicable conditions precedent set forth below (the
date of satisfaction or waiver of such applicable conditions, the “Replacement
Term A Closing Date”), (y) the Replacement Term B Lender to make the Replacement
Term B Loans and the effectiveness of the amendments set forth in Section 4(b),
Section 4(d)(1), Section 4(g), Section 4(h), Section 4(i) and Section 4(k)(2)
above shall be subject to the applicable conditions precedent set forth below
(the date of satisfaction or waiver of such applicable conditions, the
“Replacement Term B Closing Date”) and (z) the effectiveness of the amendment
set forth in Section 4(c), Section 4(e) and Section 4(j) above shall be subject
to the earlier to occur of the Replacement Term A Closing Date and the
Replacement Term B Closing Date:

(a)    With respect to the Replacement Term A Closing Date, the Agent shall have
received from the Administrative Borrower, each other Loan Party, each
Replacement Term A Lender (which Replacement Term A Lenders shall, taken
together, constitute the Required Lenders) and the Agent an executed counterpart
hereof or other written confirmation (in form satisfactory to the Agent) that
such party has signed a counterpart hereof ;

(b)    With respect to the Replacement Term B Closing Date, the Agent shall have
received from the Administrative Borrower, each other Loan Party, each
Replacement Term B Lender (which Replacement Term B Lenders shall, taken
together, constitute the Required Lenders) and the Agent an executed counterpart
hereof or other written confirmation (in form satisfactory to the Agent) that
such party has signed a counterpart hereof;

(c)    The Agent shall have received a Borrowing Request with respect to the
Replacement Term A Loans or the Replacement Term B Loans, as applicable, not
later than 2:00 p.m. (New York Time) three Business Days prior to the
Replacement Term A Closing Date or the Replacement Term B Closing Date,
respectively (or such later time as is reasonably acceptable to the
Administrative Agent);

 

6



--------------------------------------------------------------------------------

(d)    The Agent shall have received a customary legal opinion of (i) Wyrick
Robbins Yates & Ponton LLP, in its capacity as special counsel to the
Administrative Borrower, (ii) Kegler Brown, in its capacity as special Ohio
counsel to the Ohio Loan Parties, and (iii) Norris McLaughlin & Marcus, in its
capacity as special New Jersey and New York counsel to the New Jersey Loan
Parties and New York Loan Parties, in each case, dated the Amendment No. 1
Closing Date, and addressed to the Administrative Agent and the Lenders.

(e)    The Agent shall have received (i) a certificate of each Loan Party, dated
the Amendment No. 1 Closing Date, and executed by a secretary, assistant
secretary or other Responsible Officer thereof, which shall (A) certify that
(x) either (I) attached thereto are a true and complete copy of the certificate
or articles of incorporation, formation or organization of such Loan Party
certified by the relevant authority of its jurisdiction of organization, which
certificate or articles of incorporation, formation or organization have not
been amended (except as attached thereto) since the date reflected thereon or
(II) there have been no changes to the certificate or articles of incorporation,
formation or organization of such Loan Party since the Closing Date (or date of
joinder with respect to any Loan Party joined to Loan Documents after the
Closing Date), (y) either (I) attached thereto are a true and correct copy of
the bylaws or operating, management, partnership or similar agreement of such
Loan Party, together with all amendments thereto as of the Amendment No. 1
Closing Date, which by-laws or operating, management, partnership or similar
agreement are in full force and effect or (II) there have been no changes to the
by-laws or operating, management, partnership or similar agreement of such Loan
Party since the Closing Date (or date of joinder with respect to any Loan Party
joined to Loan Documents after the Closing Date), and (z) attached thereto are a
true and complete copy of the resolutions or written consent, as applicable, of
its board of directors, board of managers, sole member or other applicable
governing body authorizing the execution and delivery of this Agreement, which
resolutions or consent have not been modified, rescinded or amended (other than
as attached thereto) and are in full force and effect, and (B) either (I)
identify by name and title and bear the signatures of the officers, managers,
directors or other authorized signatories of such Loan Party authorized to sign
this Agreement or (II) certify that there have been no changes to the officers,
managers, directors or other authorized signatories of such Loan Party since the
Closing Date (or date of joinder with respect to any Loan Party joined to Loan
Documents after the Closing Date) and (ii) a good standing (or equivalent)
certificate for such Loan Party from the relevant authority of its jurisdiction
of organization, dated as of a recent date.

(f)    With respect to the Replacement Term A Closing Date, all fees due to the
Replacement Term A Lender on the Replacement Term A Closing Date pursuant to the
Engagement Letter, dated as of April 25, 2018 between the Administrative
Borrower and ING shall have been paid, and all reasonable and documented
out-of-pocket expenses to be paid or reimbursed to ING on the Replacement Term A
Closing Date pursuant to such Engagement Letter that have been invoiced at least
three business days prior to the Replacement Term A Closing Date shall have been
paid;

(g)    With respect to the Replacement Term B Closing Date, all fees due to the
Agent on the Replacement Term B Closing Date pursuant to the Engagement Letter,
dated as of April 18, 2018 between the Administrative Borrower and CSLF shall
have been paid, and all reasonable and documented out-of-pocket expenses to be
paid or reimbursed to the Agent on the Replacement Term B Closing Date pursuant
to such Engagement Letter that have been invoiced at least three business days
prior to the Replacement Term B Closing Date shall have been paid;

(h)    All accrued interest (subject (x) with respect to the Initial Term A
Loans, to Section 2(b) hereof and (y) with respect to the Initial Term B Loans,
to Section 3(b) hereof) and any fees pursuant to

 

7



--------------------------------------------------------------------------------

Section 2.12 of the Credit Agreement owing by the Borrowers as a result of the
consummation of the transactions contemplated by this Agreement shall have been
paid in full on the Replacement Term A Closing Date or Replacement Term B
Closing Date, as applicable;

(i)    The representations and warranties made pursuant to Section 7 hereof are
true and correct on and as of the Replacement Term A Closing Date or Replacement
Term B Closing Date, as applicable; and

(j)    The Agent shall have received a certificate, duly executed by a
Responsible Officer of the Administrative Borrower, certifying this to the
satisfaction of the conditions referred to in Section 8(i) above on the
Replacement Term A Closing Date or the Replacement Term B Closing Date, as
applicable.

SECTION 9. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 10. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (a) the obligations of the Loan
Parties under the Credit Agreement as modified or supplemented hereby (including
with respect to the Replacement Term A Loans and Replacement Term B Loans
contemplated by this Agreement) and the other Loan Documents (i) are entitled to
the benefits of the guarantees and the security interests set forth or created
in the Credit Agreement, the Collateral Documents and the other Loan Documents,
(ii) constitute “Obligations” as such term is defined in the Credit Agreement,
subject to the qualifications and exceptions described therein,
(iii) notwithstanding the effectiveness of the terms hereof, the Collateral
Documents and the other Loan Documents, are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and
(b) each Replacement Term A Lender and Replacement Term B Lender shall be a
“Secured Party” and a “Lender” (including without limitation for purposes of the
definition of “Required Lenders” contained in Section 1.01 of the Credit
Agreement) for all purposes of the Credit Agreement and the other Loan
Documents. Each Loan Party ratifies and confirms that all Liens granted,
conveyed, or assigned to the Agent by such Person pursuant to any Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Secured
Obligations as increased hereby, as contemplated by this Agreement.

SECTION 11. Credit Agreement Governs. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of any Lender or the Agent
under the Credit Agreement or any other Loan Document, and shall not alter,
modify, amend, novate or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a future consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances.

SECTION 12. Waiver. Neither the Agent nor any of its Affiliates shall be liable
to the Borrowers, any other Loan Party, any Replacement Term A Lender, any
Replacement Term B Lender or any of their respective Affiliates, equity holders
or debt holders for any losses, costs, damages or liabilities incurred, directly
or indirectly, as a result of the Agent, or any of their respective Affiliates,
taking any action in accordance with any election form executed by any
(x) Replacement Term A Lender to convert its Replacement Term A Loans or
(y) Replacement Term B Lender to convert its Replacement Term B Loans as set
forth herein.

 

8



--------------------------------------------------------------------------------

SECTION 13. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 14. Miscellaneous. This Agreement shall constitute a “Refinancing
Amendment” and a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents. The provisions of this Agreement are deemed
incorporated into the Credit Agreement as if fully set forth therein. To the
extent required by the Credit Agreement, each of the Administrative Borrower and
the Agent hereby consent to each Replacement Term A Lender and/or Replacement
Term B Lender that is not a Lender as of the date hereof becoming a Lender under
the Credit Agreement. For only the purpose of Section 9.05(b)(i)(A) of the
Credit Agreement, the Administrative Borrower hereby consents to the assignments
by (x) ING, in its capacity as Lender under the Credit Agreement, in a manner
otherwise in accordance with the Credit Agreement, as amended by this Agreement,
of its Replacement Term A Loans made by it on the Replacement Term A Closing
Date and (y) Credit Suisse AG, Cayman Islands Branch, in its capacity as a
Lender under the Credit Agreement, in a manner otherwise in accordance with the
Credit Agreement, as amended by this Agreement, of its Replacement Term B Loans
made by it on the Replacement Term B Closing Date, in each case, solely to the
institutions and solely in the amounts previously agreed upon by the Agent and
the Administrative Borrower.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SYNEOS HEALTH, INC., as the Administrative Borrower By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Executive Vice President and Interim Chief
Financial Officer INVENTIV HEALTH, INC., as a Borrower By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Chief Financial Officer INVENTIV HEALTH
CLINICAL, INC., as a Borrower By:  

/s/ Thomas E. Zajkowski

  Name:   Thomas E. Zajkowski   Title:   Treasurer INVENTIV HEALTH
COMMUNICATIONS, INC., as a Borrower By:  

/s/ Thomas E. Zajkowski

  Name:   Thomas E. Zajkowski   Title:   Treasurer INC RESEARCH, LLC, as
Borrower By:  

/s/ Jason Meggs

  Name:   Jason Meggs   Title:   Interim Chief Financial Officer

 

[Signature Page – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ADDISON WHITNEY LLC ADHERIS, LLC ALLIDURA COMMUNICATIONS, LLC BIOSECTOR 2 LLC
BLUE DIESEL, LLC CADENT MEDICAL COMMUNICATIONS, LLC CHAMBERLAIN COMMUNICATIONS
GROUP LLC CHANDLER CHICCO AGENCY, L.L.C. GERBIG, SNELL/WEISHEIMER ADVERTISING,
LLC INCHORD HOLDING CORPORATION INVENTIV CLINICAL, LLC INVENTIV COMMERCIAL
SERVICES, LLC INVENTIV HEALTH CLINICAL, LLC INVENTIV HEALTH CLINICAL LAB, INC.
INVENTIV HEALTH CLINICAL RESEARCH SERVICES, LLC INVENTIV HEALTH CLINICAL SRE,
LLC INVENTIV HEALTH CONSULTING, INC. INVENTIV HEALTH PUBLIC RELATIONS, LLC
INVENTIV HEALTH RESEARCH & INSIGHTS, LLC INVENTIV MEDICAL COMMUNICATIONS, LLC
LITMUS MEDICAL MARKETING SERVICES LLC NAVICOR GROUP, LLC PALIO + IGNITE, LLC
PATIENT MARKETING GROUP, LLC PHARMA HOLDINGS, INC. PHARMACEUTICAL INSTITUTE, LLC
TAYLOR STRATEGY PARTNERS, LLC THE SELVA GROUP, LLC By:  

/s/ Thomas E. Zajkowski

Name:   Thomas E. Zajkowski Title:   Treasurer

 

[Signature Page – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

KENDLE AMERICAS INVESTMENT INC. KENDLE AMERICAS MANAGEMENT INC. By:  

/s/ Alistair Macdonald

Name:   Alistair Macdonald Title:   President and Chief Executive Officer

 

[Signature Page – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS     BRANCH,     as Agent and a Replacement Term
B Lender By:  

  /s/ Vipul Dhadda

  Name:    Vipul Dhadda   Title:    Authorized Signatory By:  

  /s/ Joan Park

  Name:    Joan Park   Title:    Authorized Signatory

 

[Signature Page – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

ING CAPITAL LLC,     as Replacement Term A Lender By:  

  /s/ Laetitia Thate

  Name:    Laetitia Thate   Title:    Managing Director By:  

  /s/ Nancy Spiteri

  Name:    Nancy Spiteri   Title:    Managing Director

 

[Signature Page – Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1-A

Replacement Term A Loan Commitments

 

Name of Replacement Term A Lender

   Replacement Term A Loan
Commitment  

ING Capital LLC

   $ 987,500,000  



--------------------------------------------------------------------------------

SCHEDULE 1-B

Replacement Term B Loan Commitments

 

Name of Replacement Term B Lender

   Replacement Term B Loan
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 1,525,000,000.00  